El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Convenimos en substancia con la opinión y sentencia de *603la Corte de Distrito de Guayama en esta acción de desahu-cio. El apelado tenía en concepto de arrendatorio un alma-cén en el Campo, que subarrendó a la sociedad demandada para despalillar y almacenar su tabaco durante la cosecha de 1921-1922, y necesario para ese fin. En el mes de agosto de 1922 convinieron las partes en que la demandada debía continuar en posesión del almacén pagando el mismo canon de arrendamiento, o sea, $100 mensuales. La controversia principal en este caso fué sobre la duración del término del nuevo contrato.
La corte inferior, después de analizar la prueba, resol-vió que el artículo 1484 del Código Civil era aplicable. Dicho artículo prescribe lo siguiente:
“Si nó se hubiese fijado plazo al arrendamiento, se entiende hecho por años cuando se ha fijado un alquiler anual, por meses cuando es mensual, por días cuando es diario.
“En todo caso cesa el arrendamiento, sin necesidad de reque-rimiento especial, cumplido el término.”
Por tanto, si existía un plazo fijado para el arrenda-miento la sociedad demandada estaba en la obligación de probarlo, pues de otro modo la renovación debe conside-rarse como hecha por un término mensual. En este caso, como declaró probado la corte inferior, hubo un verdadero conflicto de prueba. El demandante declaró de un modo terminante tendente a establecer el hecho de haber arren-dado él el almacén a la demandada hasta aquella fecha en que lo necesitara, y un miembro de la sociedad Bosch Her-manos declaró en igual sentido categórico que el nuevo tér-mino era para permitir a la firma demandada recoger la cosecha de 1922-1923. .La corte, sin embargo, declaró pro-bado que Angel Bosch, al notificársele el emplazamiento, manifestó que él dejaría el sitio tan pronto como encontrara otro, manifestación que la corte creyó era incompatible con la existencia del término respecto al cual ha insistido la sociedad apelante. La apelante alega que estaba sostenida *604por otros testigos pero la corte declaró que sus manifesta-ciones fueron vagas y poco satisfactorias, conclusión que no vemos haya ninguna razón para atac'ar. Como liemos dicho, incumbía a la demandada el demostrar la existencia de un término mayor a satisfacción de la corte sentencia-dora.
También llama la atención la apelante a las circunstan-cias tíonio demostrativas de una renovación para la cose-cha de 1923. Lo mismo que en otros casos de prueba cir-cunstancial, la parte que sostiene una conclusión debe de-mostrar que la prueba es incompatible con otras teorías ra-zonables. La versión del demandante respecto a la tole-rancia del uso hasta que él necesitara el almacén no es una teoría irrazonable.
También sostiene la apelante que el artículo 1256 del Có-digo Civil es aplicable. Ese artículo dispone lo siguiente:
“Art. 1256. — Cuando absolutamente fuere imposible resolver las dudas por las reglas establecidas en los artículos precedentes, si aquéllas recaen sobre circunstancias accidentales del contrato, y éste fuere gratuito, se resolverán en favor de la menor transmisión de derechos e intereses. Si el contrato fuere oneroso, la duda se re-solverá en favor de la mayor reciprocidad de intereses.”
Pero esta cláusula ciertamente no tiene aplicación al-guna a una situación donde una parte sostiene cierta du-ración del arrendamiento y la otra alega una distinta. El artículo 1256 es particularmente más aplicable a un caso donde se ha convenido o dado por supuesto las palabras, expresiones o actos y se pide a la corte que interprete su significación.
Aunque no es la cuestión principal en este caso, el se-gundo señalamiento sugiere algunas dudas. La demanda contenía las siguientes palabras:
“1. Que el demandante es mayor de edad y la demandada hace negocios en el pueblo de Cayey bajo el nombre de Bosch Herma-*605nos sin qne conste al demandante qne hayan constituido legal-mente una sociedad mercantil.”
Sostiene la apelante qne en la demanda no se determi-naba la capacidad de la demandada. A esta objeción con-testó la corte diciendo qne si bien no se probó la existencia de Boscb Hermanos como entidad jurídica, existía la pre-sunción, Ley de Evidencia, artículo 102, párrafo 28, de que las personas qne se conducen como socios tienen celebrado un contrato social. Pero la objeción se refería a la ale-gación y no a la prueba aducida al juicio. La alegación es susceptible, sin embargo, de alegar muy vagamente la exis-tencia de una entidad, una sociedad corriente en Puerto Pico. Se aceptó el emplazamiento y la demandada com-pareció y no discutió la jurisdicción adquirida por la corte sino que simplemente formuló excepción previa. Conside-rada esta alegación citada y dada la falta de la demandada en poner en duda la jurisdicción, daremos aplicación al ar-tículo 142 del Código de' Enjuiciamiento Civil, el cual es como sigue:
“Art. 142. — En cualquier estado de un pleito la corte no to-mará en cuenta algún error o defecto, en las alegaciones o proce-dimientos que no afecten a lo esencial de los derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o defecto.”
Toda vez que a la apelante se notificó el emplazamiento en este caso antes de vencerse los primeros 15 días del mes, no podía levantarse la cuestión de tácita reconducción.
No vemos- que se haya cometido abuso de discreción al imponer las costas y debe confirmarse la sentencia apelada.

(Jonfirmada la sentencia apelada..

•Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.